Citation Nr: 0906738	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-38 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1974 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In his argument to the Board and in the evidence in the file, 
the Veteran raised the claim for a total disability rating 
for compensation based on individual unemployability, which 
is referred to the RO for appropriate action.

In January 2009, the Veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).


FINDING OF FACT

Post-traumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with deficiencies in most areas, and the symptoms associated 
with the diagnosis of post-traumatic stress disorder under 
DSM-IV by themselves or combined with the other symptoms do 
not equate to total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name, the 
criteria for the next higher rating under the General Rating 
Formula for Mental Disorders.


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005, in March 2006, and in May 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that 
worsening has on the claimant's employment and daily life, 
and the criteria necessary for a higher disability rating.  
The Veteran was also notified that VA would obtain VA records 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated). 


To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case in September 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA treatment 
records and records from private medical caregivers, and 
afforded the Veteran a VA examination.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision in June 2004, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent rating, effective from the date the Veteran filed 
his claim.  While on appeal, in a rating decision in October 
2005, the RO increased the rating to 70 percent, from the 
same effective date as the earlier decision.  



In January 2005, a VA psychiatrist reported that the Veteran 
continued to experience symptoms of post-traumatic stress 
disorder, including intrusive thoughts, dreams of combat, 
generalized anxiety, panic attacks, and outbursts of anger, 
resulting in severe occupational and social impairment.  The 
Global Assessment of Functioning (GAF) score was 42.  

In April 2005, a VA psychologist reported that Veteran had 
concentration problems at work and sometimes his anger caused 
him to leave or remove himself at work, although he 
threatened a co-worker after the co-worker verbally insulted 
him.  The Veteran also felt more isolated from his wife and 
family.  He also complained of auditory hallucinations.  The 
psychologist reported that the Veteran was unable to handle 
his previous work assignment as an oil rig supervisor and he 
had moved to an office job and he was having difficulty being 
around other people.  The GAF was 40. 

On VA examination in June 2005, the Veteran stated that he 
had worked in the oil field business for many years and that 
he had frequently changed jobs.  He stated that he still 
experienced nightmares and survivor guilt.  The Veteran 
complained of having poor concentration and memory problems.  
He stated that he avoided things that triggered his combat 
experiences.  The examiner noted that the Veteran had been 
married five times and currently and that he had three 
children. 

On mental status examination, the Veteran was oriented.  He 
was properly dressed and with good hygiene and grooming.  His 
speech was hesitant. His thought processes were coherent 
without tangentiality or looseness or associations.  His 
affect was labile and the mood was sad and tearful.  There 
was no delusional thinking or active hallucinations.  The 
Veteran had some insight about his problem.  He denied any 
active suicidal or homicidal ideation.  Intellectual 
functioning and memory were intact, but concentration seemed 
poor.  Judgment was not impaired. The Veteran was able to 
take care of his financial affairs.  The examiner reported 
that the Veteran was able to do daily activities and travel, 
but he avoided crowds and his socialization was poor.  The 
Veteran was still gainfully employed.  The GAF score was 50.

In August 2005, a VA psychologist expressed the opinion that 
the Veteran should not be working due to his extreme 
emotional problems and potential for loss of control.  The 
Veteran had a difficult time controlling his temper, often 
having to leave work so that he did not hurt anyone.  The GAF 
score was 38.  Another health-care giver reported a GAF score 
of 35.  

VA records show that in October 2005, the Veteran was 
attending a martial arts class five nights a week to relieve 
tension. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's post-traumatic stress disorder is currently 
rated 70 percent under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 100 percent, schedular rating are total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.


The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness. A score in 
the range of 31 to 40 represents some impairment in reality 
testing or communication, for example, speech is at times 
illogical, obscure, or irrelevant; or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood, for example, depressed manner, avoids 
friends, neglects family, and is unable to work.  A GAF score 
in the range of 41 to 50 reflects serious symptoms, suicidal 
ideation or severe obsessional rituals, or any other serious 
impairment in social or occupational functioning.  

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule. 

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge. 
First, the Veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders). And two, while there has been some fluctuation in 
the severity of the symptoms of post-traumatic stress 
disorder, the overall severity of the symptoms has not 
material changed throughout the appeal period.  



Under Diagnostic Code 9411, in the absence of symptoms of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name, the 
disability picture does not more nearly approximate or equate 
to the criteria for a 100 percent rating.

As for symptoms associated with the diagnosis of post-
traumatic stress disorder in DSM- IV, but not listed in 
Diagnostic Codes 9411, such as nightmares and recollections 
of combat, restricted range of affect, avoidance of reminders 
of combat, social detachment, irritability, anger, and sleep 
disturbance, these symptoms by themselves or in combination 
with other symptoms do not more nearly approximate or equate 
to the total occupational and social impairment due for 100 
percent, schedular rating.

Although the Veteran has occupational and social impairment, 
he still has been able to work.  Further, the Veteran has 
been described as a person who is coherent and communicates 
in a logical fashion.  He is not detached from reality.  
While he has problems at work with other people, he does not 
present a persistent danger of hurting others. 

Also, although the GAF scores range from 35 to 50, the 
Veteran has not exhibited signs of behavior considerably 
influenced by delusions or by hallucinations, serious 
impairment in communication or judgment or an inability to 
function in almost all areas.

While it has been recommended that the Veteran should not be 
working because of his extreme emotional problems and 
potential for loss of control, the Veteran nevertheless has 
been working and there is no evidence from his employer that 
the Veteran is unable to do his job. 




As the preponderance of the evidence is against the claim for 
a schedular rating higher than 70 percent for post-traumatic 
stress disorder, the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).  

The Board has not address the question of whether the Veteran 
meets the criteria for total disability rating for 
compensation due to individual unemployability under 
38 C.F.R. § 4.16 and has referred this question to the RO for 
appropriate action. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the Veteran's disability level and the 
level of disability is contemplated by the Rating Schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.


ORDER

A rating higher than 70 percent for post-traumatic stress 
disorder is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


